Citation Nr: 0637644	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service connected disability pension.


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant in this case is an individual who claims to 
have served in the United States Army from November 2, 1942, 
to November 17, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim for entitlement to non-service-
connected pension benefits.

This case was previously before the Board in June 2005, at 
which time basic elegibility for non-service connected 
pension was denied.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  The 
record contains a Joint Motion for Remand, dated in August 
2006, wherein the veteran's attorney and the VA General 
Counsel agreed to remand the veteran's claim.  In August 
2006, a CAVC order was issued, remanding the veteran's claim 
for reasons which will be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The August 2006 Joint Motion indicates that a remand is 
required in this case for compliance with the statutory duty 
to assist.  Specifically, the Joint Motion noted that VA has 
a duty to assist the veteran in obtaining evidence is support 
of his claim, and concluded that VA did not comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) when it did not 
attempt to reconcile conflicting evidence in the record 
regarding the dates the veteran served on active duty.  

The veteran contends that he served on active duty in the 
United States Army from November 2, 1942, to November 17, 
1943.  In support of his claim, the veteran submitted a 
Certification of Military Service from the National Personnel 
Records Center (NPRC) dated November 1998, and a Certificate 
of Honorable Discharge from the U.S. Army dated November 
1943, both of which reflect the veteran enlisted in the Army 
on November 2, 1942 and was discharged on November 17, 1943.  

In determining the veteran did not have basic eligibility for 
non-service connected pension benefits, the RO and the Board 
relied on certifications from the Adjutant General of the 
Army, dated in February 1944 and March 1945, which reflect 
the veteran enlisted in the "Enlisted Reserve Corps" on 
November 2, 1942, but did not enter "active service" until 
September 8, 1943, from which he was discharged on November 
17, 1943.  The Board also notes that on his initial 
application for VA benefits the veteran reported that he was 
an Enlisted Reservist and that he had active duty from 
September 1943 to November 1943.

Although there was conflicting evidence regarding the dates 
the veteran served on active duty, the NPRC was not requested 
to confirm the veteran's active duty service in conjunction 
with this appeal.  Accordingly, on remand the Board will 
request that the NPRC verify the veteran's active duty 
service.  

The Board notes that the August 2002 VCAA letter to the 
veteran did not specifically notify him of what evidence VA 
was responsible for obtaining and what evidence he was 
responsible for obtaining.  In addition, during the pendency 
of this appeal, in March 2006, the CAVC issued a decision in 
the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that enhanced VCAA notice may be needed in certain 
claims for compensation.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns as indicated in the CAVC remand.  Accordingly, the 
case is REMANDED for the following action:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 are 
fully complied with.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request it confirm the dates of the veteran's 
military service.  All periods of active duty, 
active duty for training, inactive duty for 
training, or reserve duty should indicated.  If, 
for some reason, the veteran's military service 
cannot be verified, the claims file should be so 
documented.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and her representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


